Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 31 January 2022 has been entered.  Claims 22-24 have been canceled, Claims 28-33 have been added, and Claims 7-15, 20-21 and 25-27 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “the Kane reference relies on determining the location of the wireless device. This is very different from "identifying, based on the signal information received from the first user device, the beacon transmitter nearest to the first user device" and providing "escape route information associated in storage with a beacon transmitter identified as the beacon transmitter nearest to the first user device". The Examiner respectfully disagrees. The invention described by Kane explicitly discloses locating the EAD systems (beacons) such that “as a wireless device 102, 104 becomes out of range of one EAD another EAD detects the device” (¶28-29) and further that “the device monitor 124 identifies the wireless devices 102, 104 within the vicinity of the EAD 122 via the transceiver 130. For example, the device monitor 124, via the transceiver 130, detects wireless signals emitted from the wireless 
Regarding Applicant’s argument that “method described in the Kane reference is harder to implement and does not disclose or suggest the straight forward method of providing escape route information,” the Examiner respectfully disagrees. The Examiner notes that Applicant’s claims use the transitional phrase “comprising.” Applicant’s use of the “comprising” transitional phrase signals that the claimed providing of emergency information is inclusive or open-ended and does not exclude the presence of additional, unrecited elements (i.e. additional structure that could make the invention more complicated). See, CIAS, Inc. v. Alliance Gaming Corp., 504 F.3d 1356, 1360-61 (Fed. Cir. 2007). Accordingly, Applicant’s claims do not exclude the structure that is taught by Kane simply because what is disclosed by Kane may be more complicated than Applicant’s invention. Should Applicant have desired to limit their claim to a less complicated structure they had the option to instead utilize a closed transitional phrase (i.e. “consisting of”). See, MPEP 2111.03. Furthermore, Applicant could have also focused on claiming distinctions over the cited prior art. Applicant however chose neither of these above options. Since, claims are given their broadest reasonable interpretation consistent with the specification during patent prosecution and since it is Appellant’s burden to precisely define their claimed invention. See, In re Morris, 127 F.3d 1048, 1056 (Fed. Cir. 1997). Applicant has not met their burden of distinguishing .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-15, 20-21, 25-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US Patent Publication 2009/0170529) in view of Das (US Patent Publication 2009/0170529).
Regarding claim 7, Kane discloses a method of providing emergency related information, the method comprising: (abstract)
receiving, at a server, signal information from a first user device indicating receipt of a first beacon signal from a first beacon transmitter; (in at least paragraph [0022], a plurality of devices 102, 104, paragraph [0028], wherein the device monitor identifies the wireless devices 102, 104 within the vicinity based on wireless signals emitted from the wireless devices from their transceivers and stores the unique identifier of the wireless device in memory and further paragraph [0030], wherein the EAD within range of a wireless device 102 determines a current location of the wireless device by monitoring signal strength between the wireless device and EAD);
identifying, based on the signal information received from the first user device, the beacon transmitter nearest to the first user device (in at least paragraph [0030], wherein the EAD within range of a wireless device 102 determines a current location of the wireless device by monitoring signal strength between the wireless device and EAD 
operating the server to provide, to the first user device, escape route information associated in storage with a beacon transmitter identified as the beacon transmitter nearest to the first user device (in at least paragraphs [0026], the emergency beacon can include critical information such as emergency exit/evacuation routing information to the wireless devices, paragraph [0030], the EAD within range of a wireless devices determines a routing strategy for the wireless device using its internal routing information, comprising a plurality of routing plans that can be used by the EAD for directing a wireless device to an emergency exit) 

Kane fails to explicitly disclose the emergency alerting device is explicitly a server.
 
Das however explicitly teaches receiving, at a server, signal information and operating the server to provide escape route information (in at least paragraph [0044-0045], (in at least paragraph [0044], wherein the emergency responder (115) may generate a specific plan of action for mobile station 105 and may utilize emergency 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding Claims 15 and 20, the subject matter of Claims 15 and 20 are substantially the same as the subject matter of Claim 7, differing only in that Claim 15 is directed to a server comprising a processor which executes the method of Claim 7, and Claim 20 is directed to a computer program product comprising a non-transitory computer readable medium comprising code for causing a computer to execute the method of Claim 7. Kane discloses the emergency device as discussed above and Das teaches the server of Claim 15 ([0044], [0045], [0066]; Fig. 1), and Kane further discloses the computer program product of Claim 20 ([0048]). As such, Claims 15 and 20 are rejected over Kane in view of Das. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding claims 8, 21, and 28, Kane further discloses wherein the escape route information indicates an escape route leading from the location of the beacon transmitter identified as the beacon transmitter nearest to the first user device to an exit. (¶26, 30, 42, 49; the EAD (beacon) “determines a routing strategy …using its (beacon) internal routing information” using whether the device “is moving closer to or away from the EAD” “The wireless device 102 can optionally extract information within the beacon and display it to the user via the user interface 112”)

Regarding claims 9, 25, and 30, Das further teaches wherein the escape route information includes map information showing a map with the location of the beacon transmitter identified as the beacon transmitter nearest to the first user device and a path from the location of the beacon transmitter to the exit. (¶23)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding claim 10, Kane further discloses the limitations of claim 7 as shown above. Kane fails to explicitly disclose however Das teaches the method, further comprising: receiving first user input from said first user, said input providing information observed from said first user; and providing to a wireless device of a first emergency management person said first user input along with input received from other users ([0030], Additional information regarding obstructions and/or more dangerous areas of an emergency situation may also be transmitted to an emergency responder. For example, users of mobile stations within an area where an emergency situation is occurring may communicate messages to a server and/or directly to an emergency responder…A user may also provide information such as a location and/or description of anyone that the user observes to be injured and/or unable to leave an area where an emergency situation is occurring). 



Regarding claim 11, the combination of Kane and Das teaches the limitations of claim 10 as shown above. Kane fails to explicitly disclose however Das teaches the method, further comprising: operating the server to communicate location information to the wireless device of the first emergency management person indicating the location of user devices which reported detection of beacon signals to the server ([0047], An emergency response server 130 may provide one or more maps for an area associated with an emergency situation to emergency responder 115. Emergency response server 130 may also provide annotations for such a map. Such annotations may indicate locations of particular users on a map based at least in part on location estimates for mobile stations stored in location server 125; Fig. 3). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding claim 12, the combination of Kane and Das teaches the limitations of claim 11 as shown above. Kane fails to explicitly disclose however Das teaches the 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding claim 13, the combination of Kane and Das teaches the limitations of claim 12 as shown above. Kane further discloses the method, further comprising: receiving at said server different instructions to be provided to different users based on the user's proximity to a location of concern and rule information to be used to determine which instructions are to be supplied to a user based on proximity to the location of concern (in at least paragraph [0040], wherein the EAD identifies any wireless devices in its vicinity and a routing plan for each of the identified wireless devices is generated and the nearest or safest exit is used). Das further teaches the method, further comprising: receiving at said server different instructions to be provided to different users based on the user's proximity to a location of concern and rule 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding claim 14, the combination of Kane and Das teaches the limitations of claim 13 as shown above. Kane fails to explicitly disclose however Das teaches the method, wherein the location of concern is an emergency management person indicated possible location of an intruder ([0020], An "emergency situation," as used herein may refer to a situation, condition, and/or incident before, during or after which it is prudent to evacuate people located within a certain area. Examples of possible emergency situations include…a hostage situation where terrorists or other criminals are on the premises of the area). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Das in to the invention of Kane to provide a user with instructions to evacuate in order to ensure the safety of all during an emergency situation.

Regarding claim 26, the combination of Kane and Das teaches the limitations of claim 7 as shown above. Kane further discloses the method, further comprising: storing, in a storage device, escape route information associated with the first beacon transmitter (in at least paragraph [0049] main memory stores routing information and the device and emergency monitors).

Regarding claim 29, Kane further discloses storing information associating different escape routes with different beacon transmitters, said escape route leading from the location of beacon transmitter identified as the beacon transmitter nearest to the first user device being one of said different escape routes. (¶26, 30, 42, 49; the EAD (beacon) “determines a routing strategy …using its (beacon) internal routing 

Regarding claims 31-33, Kane further discloses wherein said first beacon transmitter is located on a vessel. (¶22)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Das as applied to claim 26 above, and further in view of Jordan II et al (US Patent 9,898,912).
Regarding claim 27, the combination of Kane and Das teaches the limitations of claim 26 as shown above. Kane fails to explicitly disclose however Jordan teaches the method, further comprising: storing, in a storage device, hiding location information associated with the first beacon transmitter (Col 13 line 25—Col 14 line 22, As part of determining the location of the individual 240, the smart home controller 220 may determine a room and/or other location on the premises of the property 205…Once the location of the individual 240 is known, the smart home controller 220 may generate an escape route to guide the individual 240 from their current location to an area associated with a lower risk of harm due to the emergency situation (as used generally herein, a "safe zone")…the smart home controller 220 may maintain a list of safe zones wherein the list associates each safe zone with a list of emergency situations in which evacuation to the safe zone is appropriate. For example, a safe zone that is a "safe room" may be appropriate for a gunman and/or home invader situation, yet 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Jordan in to the invention of Kane to provide a user with either instructions to evacuate or instructions to a hiding location .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669